BRYAN SCHRODER
United States Attorney

JONAS M. WALKER
Assistant United States Attorney
CAROLE HOLLEY
Special Assistant United States Attorney
Federal Building & U.S. Courthouse
222 West 7th Avenue, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: Jonas.walker@usdoj.gov
Attorneys for Plaintiff

                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                  )         Case No.
                                           )
                        Plaintiff          )         COUNT 1:
                                           )         UNLAWFUL DISCHARGE OF A
v.                                         )         POLLUTANT
                                           )          Vio of 33 USC § 1319(c)(1)(A) and
BRANNON FINNEY,                            )         1311(a)
                                           )
                        Defendant.         )


                                     INFORMATION

          The United States Attorney Charges that:

     I.        Factual Overview


          1.      The defendant, BRANNON FINNEY, was the captain of the Fishing Vessel

(F/V) Alaskan Girl, a commercial tender used in Southeast Alaska and other fishery

locations. On or about June 15, 2017, F/V Alaskan Girl was in route from Wrangell to




               Case 1:19-cr-00004-MMS Document 1 Filed 04/15/19 Page 1 of 5
Petersburg, Alaska with four bags, known as super sacks or brailer bags, on board. Each

bag weighed approximately 4,000 pounds and contained sandblast waste. The waste,

generated from the recent re-painting of the F/V Alaskan Girl, was a mixture of the copper

slag used to remove the paint from the vessel as well as approximately 15 gallons of paint

chips removed in the sandblast process. The waste – totaling 16,000 pounds or 8 tons –

had been loaded onto the vessel at the direction of BRANNON FINNEY.

       2.      According to vessel tracking data obtained from the Department of

Transportation’s Maritime Safety and Security Information System, the F/V Alaskan Girl

departed Wrangell, Alaska on or about June 15, 2017 at approximately 2:48 pm. At

approximately 3:32 pm, the vessel slowed from its previous speed of 9 to 10 knots just

south of Vank Island in Sumner Strait, Alaska. F/V Alaskan Girl remained in that area for

27 minutes and thereafter resumed its previous speed of approximately 10 knots.

       3.      Video footage taken during the trip from Wrangell to Petersburg captured

one of the brailer bags hanging overboard the vessel while two crewmembers on board the

vessel sliced through the bag with a knife. Afterwards, black sandy waste spilled from the

sliced bag into the water as at least one of the crew audibly cheered.

       4.      Video footage taken once the vessel arrived in Petersburg showed an

interaction between an Alaska Wildlife Trooper and BRANNON FINNEY. In the video,

the Trooper informed BRANNON FINNEY that he had received a complaint about the

vessel leaving the shipyard in Wrangell with sandblasting waste. When he asked where it

went, BRANNON FINNEY replied, “We just dumped it.”




US. v. Finney                                2
            Case 1:19-cr-00004-MMS Document 1 Filed 04/15/19 Page 2 of 5
II.    The Clean Water Act

       5.      The Clean Water Act (CWA), 33 U.S.C. § 1251 et seq., is the Nation’s

comprehensive water pollution control statute. The purpose of the CWA is “to restore and

maintain the chemical, physical, and biological integrity of the Nation’s waters.”

33 U.S.C. § 1251(a). In addition, the CWA was enacted to prevent, reduce, and eliminate

water pollution in the United States and to conserve the waters of the United States for the

protection and propagation of fish and aquatic life and wildlife, recreational purposes, and

use for public drinking water, agricultural, and industrial use. 33 U.S.C. § 1252(a). To

achieve these goals, the CWA makes it unlawful for any person to discharge any pollutant,

except in compliance with a permit or other provision of the CWA. 33 U.S.C. § 1311(a).

       6.      The CWA crimes alleged in this Information apply to any “person,” as

defined by 33 U.S.C. § 1362(5). 33 U.S.C. § 1319(c)(1)(A).

       7.      The term “discharge of a pollutant” is defined in relevant part as, “any

addition of any pollutant to navigable waters from any point source.” 33 U.S.C. §

1362(12)(A).

       8.      The definition of pollutant includes “dredged spoil, solid waste, incinerator

residue, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials,

radioactive materials, heat, wrecked or discarded equipment, rock, sand, cellar dirt and

industrial, municipal, and agricultural waste discharged into water.” 33 U.S.C. § 1362(6).

       9.      The term “point source” is defined in relevant part as “any discernible,

confined, and discrete conveyance, including but not limited to any pipe, ditch, channel,

tunnel, conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding


US. v. Finney                                 3
            Case 1:19-cr-00004-MMS Document 1 Filed 04/15/19 Page 3 of 5
operation or vessel or other floating craft, from which pollutants are or may be discharged.”

33 U.S.C. § 1362(14).

       10.     The term “navigable waters” means the waters of the United States, including

the territorial seas. 33 U.S.C. § 1362(7). The term “territorial seas” is defined as: “the belt

of the seas measured from the line of ordinary low water along that portion of the coast

which is in direct contact with the open sea and the line marking the seaward limit of inland

waters, and extending seaward three miles.” 33 U.S.C. § 1362(8). “Waters of the United

States” is defined, in relevant part, as: “All waters which are currently used, were used in

the past, or may be susceptible to use in interstate or foreign commerce, including all waters

which are subject to the ebb and flow of the tide.” 40 C.F.R. § 122.2.

       11.     Section 309(c)(1)(A) of the CWA provides for criminal penalties for

negligent violations of the Act, including, inter alia, negligently violating Section

1311(b)(3). 33 U.S.C. §§ 1311(a) and 1319(c)(1)(A).

                               COUNT 1: Clean Water Act

       12.     The allegations of Paragraphs 1 through 11 are incorporated by reference as

if fully set forth herein.

       13.     On or about June 15, 2017, in the District of Alaska, the defendant,

BRANNON FINNEY, did negligently discharge and cause to be discharged a pollutant

from a point source to a water of the United States without a permit, to wit: BRANNON

FINNEY negligently caused 16,000 pounds of sandblast waste to be discharged from the

F/V Alaskan Girl into Sumner Strait, a water of the United States.

       In violation of Title 33, United States Code, sections 1319(c)(1)(A) and 1311(a).


US. v. Finney                                 4
          Case 1:19-cr-00004-MMS Document 1 Filed 04/15/19 Page 4 of 5
      DATED this 12th day of April, 2019 in Anchorage, Alaska.


                               BRYAN SCHRODER
                               United States Attorney


                               s/ Jonas M. Walker
                               JONAS M. WALKER
                               Assistant U.S. Attorney
                               United States of America




US. v. Finney                            5
        Case 1:19-cr-00004-MMS Document 1 Filed 04/15/19 Page 5 of 5
